Name: COMMISSION REGULATION (EEC) No 2815/93 of 13 October 1993 concerning the stopping of fishing for European plaice by vessels flying the flag of Germany
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 15. 10 . 93 Official Journal of the European Communities No L 257/7 COMMISSION REGULATION (EEC) No 2815/93 of 13 October 1993 concerning the stopping of fishing for European plaice by vessels flying the flag of Germany from 10 October 1993 ; whereas it is necessary to abide by that date, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987, establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3919/92 of 20 December 1992, fixing, for certain fish stocks and groups of stocks, the total allowable catches for 1993 and certain conditions under which they may be fished (3), as amended by Regulation (EEC) No 927/93 (4), provides for European plaice quotas for 1993 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitiative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of European plaice in the waters of ICES division III a Skagerrak by vessels flying the flag of Germany have reached the quota allocated for 1993 ; whereas Germany has prohibited fishing for this stock as HAS ADOPTED THIS REGULATION : Article 1 Catches of European plaice in the waters of ICES division III a Skagerrak by vessels flying the flag of Germany or registered in Germany are deemed to have exhausted the quota allocated to Germany for 1993 . Fishing for European plaice in the waters of ICES divi ­ sion III a Skagerrak by vessels flying the flag of Germany or registered in Germany is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. It shall apply with effect from 10 October 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 October 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission (  ) OJ No L 207, 29 . 7. 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988, p. 2. O OJ No L 397, 31 . 12. 1992, p. 1 . (4) OJ No L 96, 22. 4. 1993, p. 1 .